Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt and entry of Applicant’s Preliminary Amendment dated August 5, 2019 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “25”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the seals (claim 3) and the pierced jackets (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The abstract of the disclosure is objected to because it contains the phrase “The invention relates to” (line 1) which is implied and should not be used, and because in the last line, “Attachment:		Replacement Sheet” should not be included.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 6, line 4, “casing ,” should be changed to -- casing, --.
Claim Objections
Claims 1-7 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, line 1, “Double” should be changed to -- A double --.

Examiner’s Suggestion to Claim Language
The following is a suggestion to improve the form of claim 5:
In claim 5, line 3, “the walls” may be changed to -- walls --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, “the intermediate shroud” disagrees with the previously recited shroud, causing ambiguity.
In claim 1, lines 14-15, “the extension” of the series of casings lacks antecedent basis for “the extension”.
In claim 1, line 16, “the air” lacks antecedent basis.

In claim 2, line 2, “the level” lacks antecedent basis.
In claim 2, line 3, “the central” primary stream is unclear if this is intended to refer to the previously recited primary stream, or not.
In claim 3, line 2, “the seals” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2824598A1 (note the provided English machine translation).
Disclosed is a double flow turbojet 1 including: a low pressure compressor LPC; a series of casings C1, C2 extending downstream of this low pressure compressor to delimit a primary flow path 11 for circulating a primary stream 5, and including an upstream edge UE1 delimiting an unnumbered circumferential inlet opening of this primary stream; a high pressure compressor 
The air sucked in is divided at the level of an intermediate casing IC situated between the low pressure compressor and the high pressure compressor, to form the central primary stream,  the intermediate stream, and the secondary stream (claim 2). 
The inlet opening of the intermediate flow path is a circumferential opening surrounding the primary flow path (claim 6). 
 The shroud joins the outer shell of the exhaust casing downstream of the radial arms of this exhaust casing (claim 7).
Note the annotated figure below.


    PNG
    media_image1.png
    733
    970
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 3, as far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over FR 2824598A1 in view of Munsell 2013/0177385.
FR 2824598A1 discloses a double flow turbojet substantially as claimed as set forth above, with the air supplied in the central region, and a lubrication housing 17 in which is housed an unnumbered bearing borne by the exhaust casing (note the English machine translation, page 3, lines 120-121 and page 4, lines 122-123).

However, FR 2824598A1 does not disclose that the air supplied in the central region of the exhaust casing contributes to pressurizing the seals of the lubrication housing.

Munsell shows a gas turbine engine 20 having a lubrication housing 110 with a bearing 38-1. High pressure bleed from a high pressure compressor 52 is supplied to seals 88-1 (paragraph [0024]), for the purpose of pressurizing the seals, which provides enhanced sealing of the bearing and cooling of the seals.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the double flow turbojet of FR 2824598A1 such .

Claim 4, as far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over FR 2824598A1 in view of GB 695,482.
FR 2824598A1 discloses a double flow turbojet substantially as claimed as set forth above, but does not disclose that the air supplied in the central region of the exhaust casing supplies a purge situated upstream of the exhaust casing.

GB 695,482 shows a gas turbine engine having a turbine 12. Air supplied through a bypass duct 17 is supplied in a central region of an exhaust casing 15, 15a which supplies a purge situated upstream of the exhaust casing (page 2, lines 71-77), for the purpose of providing cooling of a turbine disc 12a and purging spent air from the exhaust casing.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the double flow turbojet of FR 2824598A1 such that the air supplied in the central region of the exhaust casing supplies a purge situated upstream of the exhaust casing, as taught by GB 695,482, for the purpose of providing cooling of a turbine disc of FR 2824598A1 and purging spent air from the exhaust casing.

Claim 5, as far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over FR 2824598A1 in view of GB 938,247. 


GB 938,247 shows a gas turbine having turbine sections 8 and 9. Turbine vanes 17 have radial arms 22, which comprise pierced jackets at 25 which are arranged so that the air traversing these radial arms cools the walls of these arms.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the double flow turbojet of FR 2824598A1 such that the radial arms of the exhaust casing comprise pierced jackets arranged so that the air traversing these radial arms cools the walls of these arms, as taught by GB 938,247.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jouy is cited to show a turbine engine exhaust casing with bleed tubes.
Johnsson is cited as the U.S. equivalent of WO 2013/165281.
Powell is cited as the U.S. equivalent of FR 2897655.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745